ACCEPTED
                                                                                         01-15-00765-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   12/2/2015 10:18:29 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                   IN THE FIRST DISTRICT COURT OF APPEALS
               NO. 01-15-00764-CR, 01-15-00765-CR, 01-15-00766-CR
                                                                    FILED IN
CORY NICKERSON                                               1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
APPELLANT                        On Appeal from Nos. 1404004,12/2/2015
                                                              1416652,   1459622
                                                                       10:18:29 AM
                                 From the 176 District Court CHRISTOPHER A. PRINE
                                             th

                                 Harris County, Texas                 Clerk
V.

THE STATE OF TEXAS
APPELLEE

                      APPELLANT’S MOTION FOR EXTENSION

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:


COMES NOW, Cory Nickerson, and files this Motion to Extend Time to File Brief,
and in support thereof, would respectfully show the Court the following:
                                          I.
Appellant’s brief was due November 18, 2015. There have been no previous motions
for extension of time to file Appellant’s Brief.
                                           II.
Counsel requests an extension due primarily to the fact that she has been engaged in
work in the Harris County Public Defender’s Office on many cases, include the
following:

      Lenin Lopez, 01-13-01079-CR, reversed and set for rehearing in cause #1403196
      Ruben Totten, PD-0483-15 (PDR granted)
      Hugo Pachas-Lunas, 01-14-00516-CR, etc.
      Michael Davila, 01-15-00560-CR
      Stephen Hopper, 14-15-00371-CR
      Domingo Medina, 01-15-00575-CR
      Kori Henegar, 14-15-00529-CR
    Craig Beal, 01-12-00896-CR
    Joseph Smith, 14-15-00625-CR
    Emanuel Hayes, 1408364
    Research and writing in preparation for several cases for the trial division of
     the Harris County Public Defender’s Office.
                                          III.
Appellant’s attorney requests this extension which is necessary so that the brief can be
thoroughly written and timely filed. This motion is not made for the purpose of delay.
                                       PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable
Court grants this extension for an additional 30 days to January 2, 2015.

                                                 Respectfully Submitted,
                                                 ALEXANDER BUNIN
                                                 Chief Public Defender
                                                 Harris County, Texas

                                                 /s/ Sarah V. Wood
                                                 SARAH V. WOOD
                                                 Assistant Public Defender
                                                 Texas Bar Number 24048898
                                                 1201 Franklin, 13th Floor
                                                 Houston, Texas 77002
                                                 Phone: (713) 368-0016
                                                 Fax: (713) 368-9278
                                                 Sarah.Wood@pdo.hctx.net

                                   Certificate of Service
By my signature below, I hereby certify that a true and correct copy of the above and
foregoing has been served upon the Harris County District Attorney's Office – Alan
Curry, via the electronic filing service.

                                        /s/ Sarah V. Wood
                                        Sarah V. Wood